Citation Nr: 1820503	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-58 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to January 1992, September 2005 to July 2007, and October 2009 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinions from the VA examiners are incomplete.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as a new VA examination is required in order to determine the nature and etiology of the Veteran's OSA. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

At the outset, the Board finds that the Veteran has a current diagnosis of obstructive sleep apnea.  As such, the first element of service connection has been met. 

A review of the service treatment records shows no diagnosis, treatment, or symptoms relating to OSA.  However, a review of post-service treatment records shows that the first OSA-related symptom occurred in July 2011, about 7 months after service.  In July 2011, a sleep study was referred becase his wife, a nurse, noticed night-time symptoms of OSA. An October 2012 sleep focused physical examination revealed the Veteran indeed had OSA. 

In addition to the medical records, a buddy statement and a statement from the Veteran's wife are associated with the claim.  The buddy statement stated that while stationed in Kuwait the Veteran would snore at night and at times would have difficulties breathing at night. The wife's statement also reported that the Veteran would snore, and at times gasp for breath or stop breathing altogether.  Despite these third party statements, both the June 2014 and August 2015 VA examiners did not address these statements in their rationale.  Specifically, the June 2014 VA examiner opined that the Veteran's OSA was a diagnosable chronic multi-symptom illness with a partially explained etiology.  The August 2015 VA examiner opined that OSA is a disease with a clear and specific etiology and diagnosis, and is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The Board finds both examiners' opinions incomplete without proper rationale.  The examiners did not provide an opinion as to whether the Veteran's OSA had its onset in service or is otherwise related to service. Further, both examiners did not consider or address the third party statements associated with the file.  Therefore, the Board finds that a remand is necessary to obtain a new examination based on a full reading of the medical record and consideration of the Veteran's and third parties' statements and contentions. 

In addition, the Board finds that the Veteran did not allege that his OSA manifested due to environmental exposure while stationed in Kuwait.  Although a bit unclear, a review of the appellate brief seems to indicate that the Veteran does not allege that his OSA manifested from environmental exposure while stationed in Kuwait.  However, due to the ambiguity, the Board finds that further clarification is required from the Veteran as to whether he is alleging his OSA is related to environmental exposure while stationed in Kuwait.  

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain clarification from the Veteran as to whether he is alleging that his OSA is related to environmental exposure while stationed in Kuwait. 

2. Obtain a new VA examination from an appropriate medical professional. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After examining the Veteran and reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's OSA had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms, third party statements, and the medical opinion on file that found the Veteran's OSA began during deployment. 

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






